Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the claims:
	In claim 1, please replace “A wirelessly-controlled fingerprint lock device” with -- A wirelessly-controlled fingerprint locking system--.
	In claim 5, please replace “A method of unlocking a box, the method comprising: providing the locking device of claim 1” with -- A method of unlocking a box, the method comprising the locking system of claim 1 --.
Allowable Subject Matter
Claims 1-2 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a wirelessly-controlled fingerprint locking system, comprising: a container having a lid secured to a body; an electronic lock configured to lock the lid to the body, the electronic lock having: a fingerprint scanner; and a computing device configured to wirelessly communicate with one or more computing devices, the computing device having: a geospatial tracking system to provide a location of the container to the one or more computing devices; a first mobile computing device having a first platform configured to allow a first user to grant access to a second user; a second mobile computing device wirelessly connected to the first mobile device and the electronic lock, the second mobile computing device having a second platform; the first platform allows the first user to invite the second user to register with the
computing device of the container; the second platform registering the second user with the computing device of the container such that the registration allows for the second user to unlock the electronic lock through one of a proximity to the computing device as determined by the geospatial tracking system or a second user fingerprint; wherein the electronic lock is configured to be unlocked via one or more fingerprints; and wherein the electronic lock is configured to unlock via the first mobile device and the second mobile device as the first mobile device and the second mobile device is within a predetermined proximity to the container.
	Regarding claim 5, the prior art fails to disclose or fairly suggest a method of unlocking a box, the method comprising: providing the locking system of claim 1; transmitting the geolocation of the second device to the first mobile device via the geospatial tracking system; and locking the electronic lock to secure one or more items within the container.  The locking system includes the functionality of claim 1 and includes the allowable subject matter as noted above. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687